Citation Nr: 0617414	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946, and participated in the Ardennes, Rhineland, 
and Central Europe campaigns during World War II.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

This matter was last before the Board in February 2005, at 
which time it reopened the veteran's claim, but then remanded 
it for the completion of additional action.  The Board is 
satisfied that all action requested on remand is now 
complete, such that it may proceed with a decision on the 
matter below.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed low back disorder is 
etiologically related to the veteran's period of active 
service or continuously existed since that time.  

3.  The competent medical evidence of record does not 
demonstrate that low back arthritis manifested to a 
compensable degree within a year of the veteran's discharge 
from active duty.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2001 
and February 2005 letters from the RO (and the Appeals 
Management Center (AMC) on the RO's behalf) specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
service connection, and the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  As well, the AMC sent the veteran another letter 
in September 2005 to request that he provide certain 
identified VA treatment records to VA, if he had them in his 
possession.

The Board acknowledges that the aforementioned VCAA letters 
were provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  The RO's rating decision, 
however, was transmitted to the veteran prior to passage of 
the VCAA, and the RO accordingly did not transmit an initial 
VCAA notice letter to the veteran until July 2001.  In a case 
involving the timing of the VCAA notice, however, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in such situations, the veteran simply has a right to a 
VCAA content-complying notice, and then to proper subsequent 
VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As well, after the last of the aforementioned letters was 
sent to the veteran in September 2005, he was then afforded 
an opportunity to respond, and the RO, via the AMC, 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in January 2006.  Under 
these circumstances, the Board finds that these notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for service connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  This notice must also include notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the pending appeal, as noted, the RO provided the veteran 
with notice of what type of information and evidence was 
needed to substantiate his claim, but did not provide him 
with notice as the type of evidence necessary to establish a 
disability rating or effective date for his claimed disorder.  
Despite the inadequate notice provided to the veteran on 
these elements, however, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a question 
that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim for entitlement to service connection for a 
low back disorder, any question as to the disability rating 
or effective date to be assigned (i.e., in the event of an 
award of service connection) is accordingly rendered moot.  

Second, VA also has a duty under the VCAA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical records 
are associated with the claims file, as are all available 
treatment VA and private treatment records identified and/or 
provided by the veteran.  For any identified treatment 
records that are not currently included in the claims file, 
VA has obtained confirmation from the identified providers 
that they have no such records to provide for the claim.

The Board is aware that previously in this case, there was 
some suggestion that the veteran's service medical records 
were either originally lost or destroyed.  The veteran 
therefore believes that at least some of his service medical 
records may now be missing from the claims file.  Review of 
the record, however, indicates that all available service 
records, including the veteran's exit examination report, 
appear to have been associated with the claims file.  As 
such, the Board is unsure as to what additional development 
could be undertaken to attempt to retrieve such records at 
this time.  Moreover, the veteran was notified, via the 
aforementioned VCAA letters and other correspondence of 
record, of his right to submit alternative forms of evidence 
in support of this claim, i.e., lay statements or medical 
records for treatment of his low back following his service 
discharge.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).


The Board further recognizes that the veteran was not 
afforded a VA medical examination in support of his claim; 
the duty to assist, however, includes providing a medical 
examination or obtaining a medical opinion only when the 
evidence of record is insufficient and "when such is 
necessary to decide the claim."  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005) (emphasis added).  In this case, the 
provision of a VA examination in order to determine whether 
any currently diagnosed low back disorder is etiologically 
related to active service is not indicated by the record.  In 
this regard, the Board emphasizes, as will be discussed in 
more detail below, the absence of in-service reports of 
injury, complaints, clinical findings, or diagnoses 
pertaining to the veteran's low back, the lack of documented 
ongoing treatment for the low back for many years after 
service, and the fact that the competent medical evidence of 
record that addresses current low back disorders does not 
credibly suggest an in-service onset or causal connection to 
any incident of service.  Thus, the Board finds that a 
medical opinion is not necessary for the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

At this time, neither the veteran nor his representative have 
made the Board aware of any additional and outstanding 
evidence that needs to be obtained in order to fairly decide 
this claim.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained, and that the case is ready for 
appellate review.  

Again, the evidence available for review for this appeal 
includes the veteran's service medical records, VA medical 
records, a private medical report, and statements, testimony, 
and argument provided by the veteran and his representative 
in support of the claim.  In reaching its decision herein, 
the Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized where 
appropriate.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based upon an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service: satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b)  (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis of the Claim

For the reasons that follow, the Board finds that the 
veteran's claim for entitlement to service connection for a 
low back disorder must be denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran relayed that while in service, he was first 
treated for low back pain in January 1944, and that he then 
suffered an injury to his low back in December 1944, when he 
tried to stop a smoke generator from falling on him as he was 
trying to lift it.  The veteran also indicated that because 
he was then in a war zone, he did not seek much more than 
palliative treatment at that time.  The Board observes that 
the veteran's service medical records, including his January 
1946 service discharge examination report, however, reflect 
no complaints, symptoms, diagnosis, or treatment of a low 
back disorder or injury residuals.  The Board is aware that 
the veteran has identified certain in-service treatment 
records, and specifically reports dated in August 1944 and 
December 1944, as notation of in-service back treatment, but 
close inspection of these records reveals that they are in 
fact not a record of such treatment; rather, these records 
only reflect treatment for other medical problems.


The veteran further reported, however, that he has continued 
to experience low back pain and other problems from the time 
of his active duty to the present.  He stated that after his 
service discharge, he initially received treatment for his 
low back from at least one private physician, Dr. A., but 
then reported that his treatment records were no longer 
available.  He did advise that Dr. A. referred him to the VA 
Medical Center (VAMC) in Lake City, Florida, for treatment of 
his low back in late 1946.  As well, he identified post-
service low back treatment at a number of other VA facilities 
for the years immediately following his service discharge.  
In February 2005, the Board specifically remanded the claim 
in order to attempt to locate any such records.  However, the 
AMC's attempts to retrieve archived VA medical records from 
multiple VA facilities on the veteran's behalf was 
unsuccessful, as each facility reported that there were no 
such available records.  Instead, the AMC was only able to 
locate additional current VA medical records (as dated from 
2000 to the present).  

Review of the information contained in the claims file 
therefore reveals that the first documented post-service 
medical record of treatment for the veteran's low back is a 
May 1959 hospitalization report from the VAMC in Bay Pines, 
Florida.  That record reflected the veteran's complaint of 
low back pain back to 1943, while he was completing an 
obstacle course.  He also noted later pain while he was 
coupling up a trailer (but it is unclear whether this 
occurred during or after his active service).  After a nine-
day hospital stay with X-ray and other evaluation and 
treatment, the diagnoses were a degenerative disc lesion and 
compression of the right third lumbar cutaneous nerve.  The 
veteran's problems were described as improved on discharge, 
but it was also noted that his prognosis was guarded, 
especially because of the underlying pathology of his 
disorder.  

Thereafter, the veteran's medical records reflected some VA 
assessment and treatment in the late 1970's for his low back, 
and then a record of VA treatment from 1999 forward.  The 
veteran's current low back diagnoses and noted problems now 
include degenerative joint disease (DJD, also known as 
arthritis).

As well, the record includes a March 1976 statement from 
G.H.S., M.D., who indicated that he had treated the veteran 
for ongoing severe sacroiliac spine pain, a problem that he 
advised had "occurred while in service, World War II."  

First, competent medical evidence of record, namely the 
veteran's current VA treatment records, clearly establishes 
that the veteran does have a current diagnosis of low back 
arthritis.  However, there is no competent medical evidence 
of record that indicates that he had this diagnosis within a 
year of his departure from active duty and that it manifested 
to a compensable degree as defined under VA law by that time.  
As such, the veteran is not eligible for service connection 
for such disease on a presumptive basis.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.307, 3.309.

Second, the Board finds that the veteran has credibly 
reported that he sustained a back injury during active duty 
in December 1944, specifically while he was in a war zone, 
and that he received some initial treatment (mainly the 
administration of pain medication) by a medical corpsman for 
this injury.  The record confirms that he is a combat 
veteran.  Thus, despite a lack of any such notation of a back 
problem in his service medical records, for purposes of this 
decision, the Board will recognize that the veteran may have 
suffered a low back injury in service.  38 U.S.C.A. 
§ 1154(b).  

Any continuity of symptomatology from this December 1944 
injury, as well as the chronicity of any residuals from that 
injury, however, remains at issue.  To that end, while the 
veteran identified a December 1944 service medical record as 
confirmation of treatment for this injury, again, review of 
that record reflects that that treatment on that date was 
specifically rendered for an entirely separate medical 
problem.  As well, while the veteran also reported that he 
had some initial back pain in January 1944 and apparently 
identified an August 1944 service medical record as a record 
of treatment for that pain, review of the record similarly 
indicates that treatment on that date was not for back pain 
or any similar problem.  The Board further notes that the 
veteran's January 1946 service discharge examination report 
does not include notation of any chronic back problem at that 
time, and only records normal findings on clinical 
evaluation.  Thus, it appears from the competent medical 
evidence of record that the veteran's reported January 1944 
back pain, but especially any residuals from his December 
1944 back injury, were only acute and transitory problems 
that resolved prior to his later discharge from active duty.

The veteran has reported, however, that he continued to 
experience low back symptomatology, including pain, in the 
years immediately following his service discharge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He adds that 
he concurrently received medical treatment for that 
symptomatology.  Moreover, he does have currently recorded 
low back diagnoses.  

The problem in this case is the lack of competent medical 
evidence to link the veteran's in-service back injury to a 
currently diagnosed disorder.  While there is a nexus opinion 
of record, the Board finds  that the March 1976 statement 
from Dr. S. does not reflect that he reviewed the veteran's 
service medical records - or the entirety of information 
available in the claims file - before noting that the 
veteran's low back problem originated in service.  As well, 
he did not provide any basis for that opinion, and it appears 
likely that he derived his information from a history 
provided by the veteran.  As such, the Board does not 
consider this statement to be sufficient to serve as 
competent medical evidence in support of a finding that a 
currently diagnosed low back problem is etiologically related 
to an in-service low back injury.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Miller v. West, 11 Vet. App. 345, 348 
(1998); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann 
v. Brown, 5 Vet. App. 177, 180 (1993).

As well, even though the veteran reported a continuous record 
of low back treatment since his service discharge, there are 
no actual available medical records to support that 
statement.  Instead, the first post-service medical record of 
treatment is dated almost 16 years after his release from 
active duty.  After that, there is no medical record of back 
treatment again until the late 1970's, and after that, there 
is no further treatment record until the late 1990's.  As 
such, the Board cannot find that there is a competent medical 
record of treatment for continuous low back symptomatology 
since the veteran's in-service back injury. 

Thus, for a lack of any competent medical evidence to support 
a finding that a currently diagnosed low back disorder is 
etiologically related to the veteran's period of active duty 
or continuously existed since the time of his service 
discharge, the Board finds that service connection on a 
direct basis for a low back disorder is also not warranted at 
this time.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As explained above, and in light of review and consideration 
of all of the evidence of record, the Board therefore must 
deny the veteran's claim for service connection for a low 
back disorder under any available theory of entitlement.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The 
Board has considered the benefit of the doubt rule in this 
case, but as the preponderance of the evidence is against the 
claim, the evidence is not in a state of relative equipoise, 
and there is no basis to apply it.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


